NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 13a0394n.06

                                              No. 12-2368
                                                                                                FILED
                            UNITED STATES COURT OF APPEALS                                  Apr 19, 2013
                                 FOR THE SIXTH CIRCUIT                               DEBORAH S. HUNT, Clerk

GWENDOLYN MINGO,                                         )
                                                         )
        Plaintiff-Appellant,                             )
                                                         )
v.                                                       )       ON APPEAL FROM THE
                                                         )       UNITED STATES DISTRICT
DANIEL BAXTER, Director of Elections of                  )       COURT FOR THE EASTERN
the City of Detroit,                                     )       DISTRICT OF MICHIGAN
                                                         )
        Defendant-Appellee.                              )
                                                         )



        BEFORE: COLE and COOK, Circuit Judges; KATZ, District Judge.*


        PER CURIAM. Gwendolyn Mingo, a Michigan citizen, appeals through counsel a district

court order dismissing her civil rights complaint, filed pursuant to 42 U.S.C. § 1983, for failure to

state a claim.

        Mingo ran for election for the citizens district council in the district of her residence. She

voted early by absentee ballott. She then filed a change of address form, indicating that she lived

in a different district, and ran as a write-in candidate for the citizens district council of that district.

She voted in that election on the date of the election. The defendant, the director of elections of the

city of Detroit, disqualified Mingo as a candidate in the first district on the ground that she was no




        *
        The Honorable David A. Katz, United States District Judge for the Northern District of
Ohio, sitting by designation.
No. 12-2368
Mingo v. Baxter

longer a resident. She would otherwise have won a seat on the council based on the vote count.

Mingo did not win a seat in the second district.

        Mingo filed a complaint against defendant, claiming that he deprived her of her right to be

elected in the first district without due process. The district court dismissed the complaint pursuant

to 28 U.S.C. § 1915(e)(2) for failure to state a claim.

        Upon review, we conclude that this complaint was properly dismissed for failure to state a

claim, as it did not set forth facts stating a plausible claim for relief. See Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007) (A well-pleaded complaint requires “enough facts to state a claim to relief

that is plausible on its face.”).

        Mingo argues on appeal that the dismissal was improper because she was deprived of her

right to vote, a fundamental right, citing League of Women Voters of Ohio v. Brunner, 548 F.3d 463,

476 (6th Cir. 2008). This was not the claim set forth in her complaint; she raised only a claim of

being deprived of the right to hold elective office. We do not address on appeal arguments that were

not raised in the district court. Barner v. Pilkington N. Am., Inc., 399 F.3d 745, 749 (6th Cir. 2005).

The district court correctly concluded that Mingo had no due process claim because she had no

property interest in being an elected official. See Kurita v. State Primary Bd. of Tenn. Democratic

Party, 472 F. App’x 398, 398 (6th Cir. 2012); Velez v. Levy, 401 F.3d 75, 87 (2d Cir. 2005).

Accordingly, the district court’s order dismissing this complaint is affirmed.




                                                   -2-